Exhibit 10.1 PS STEPHENSON & CO., P.C. Certified Public Accountants 1609 N. Richmond Road Wharton, Texas 77488 U.S. Securities and Exchange Commission Office of the Chief Accountant 100 F. Street, NE Washington, DC 20549 RE: Exmovere Holdings, Inc. Ladies and Gentlemen: We have read the statements of Exmovere Holdings, Inc. pertaining to our Firm included under Item 4.01 of Form 8-K dated December 1, 2010 and agree with such statements as they pertain to our Firm. We have no basis to agree or disagree with other statements of the registrant contained therein. Very truly yours, PS Stephenson & Co., P.C. Wharton, Texas (979) 532-5964 • 1-800-509-5964 • FAX: (979) 532-0954
